Citation Nr: 1041666	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-06 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, to 
include as due to Agent Orange or herbicide exposure. 
 
2.  Entitlement to service connection for generalized skin rash, 
to include as due to Agent Orange or herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to September 
1968.  He had verified service in Vietnam from January 1967 to 
June 1967, and from November 1967 to July 1968.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a July 2005 rating 
decision of the VA Regional Office in Oakland, California that 
denied service connection for conditions that included a prostate 
condition and generalized skin rash, to include as due to Agent 
Orange/herbicide exposure.  

Following review of the record, the issue of entitlement to 
service connection for a generalized skin rash is addressed in 
the REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam; exposure to 
herbicides/Agent Orange is presumed.

2.  The Veteran has not been found to have prostate cancer.

3.  A prostate disorder was not shown during active duty and is 
unrelated to service.  


CONCLUSION OF LAW

A prostate disorder was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309. (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he now has prostate disability of 
service onset, to include as a result of exposure to Agent 
Orange, for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The notice requirements of the VCAA apply to all elements of a 
service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Id. at 486.  

Here, the Veteran was sent a letter in September 2004 prior to 
the initial unfavorable decision on the claim of entitlement to 
service connection for a prostate condition.  The letter informed 
the appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Notification pertaining to a disability 
rating and an effective date for the award if service connection 
were granted was sent to the appellant in March 2008.  In this 
case, however, service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claimed condition.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Extensive private clinical records have been requested 
and/or secured.  The Veteran was afforded a VA examination in 
June 2005 in which the prostate was evaluated.  His statements in 
the record have been carefully considered.  Neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate any additional existing evidence that is 
necessary or is able to be secured for a fair adjudication of the 
claim that has not been obtained.  For reasons discussed below, 
no further notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the claim. 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claim of entitlement to service connection for a prostate 
disorder, to include as due to Agent Orange exposure, is ready to 
be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303 (2010).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignancy becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.307, 3.309 (2010).

VA regulations provide that a Veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
These diseases shall be service connected if a Veteran was 
exposed to an herbicide agent during active military, naval, or 
air service, if the requirements of 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) are also 
satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & Supp. 2010); 
38 C.F.R. § 3.309(e) (2010).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  VA 
regulations specify that the last date on which a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 
Notice, 59 Fed. Reg. 341-346 (1994). See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Factual Background

The Veteran's service treatment records reflect no complaints or 
treatment for a prostate problem.  The genitourinary system was 
evaluated as normal on examination in September 1968 for 
separation from service.  

The Veteran filed a claim of entitlement to service connection 
for a prostate condition in June 2004 indicating that he had been 
treated for such since 1995.  In a statement dated in June 2004, 
he related that he had been exposed to high doses of Agent Orange 
in service as the result of his duties as a Navy Seabee and an 
equipment operator assigned to clear land for bases, roads and 
bunkers.  

The post service clinical record that dates from May 1995 
reflects that the appellant was followed for urinary retention 
and obstructive renal failure for which transurethral resection 
of the prostate was performed in November 1995.  An assessment of 
low-grade prostatitis was recorded in March 1998.  Multiple 
needle biopsies of the prostate in November 1995 were negative 
for malignancy.  In a subsequent medical report that same month, 
the examiner stated that "Fortunately all biopsies returned 
negative for adenocarcinoma, although two areas show atypical 
cells.  This is somewhat worrisome as frequently atypical cells 
will degenerate into prostate cancer."  Benign prostatic 
hyperplasia was diagnosed.  In January and May 1996, the Veteran 
underwent transurethral resection of the bladder neck for bladder 
neck stricture.  A medical report dated in April 2000 noted a 
medical history of bladder decompensation secondary to benign 
prostatic hypertrophy (BPH).  The Veteran continued to be 
followed for chronic urinary retention problems for which 
subsequent procedures were performed.  Upon cystoscopy in 
September 2003, it was noted that the prostate demonstrated 
evidence of resection.  A private physician, H. Mehrens, M.D., 
wrote in November 2005 that the appellant had chronic prostate 
problems, including urinary retention, and had a need for self-
catheterization.

On VA examination in June 2005, the Veteran provided history to 
the effect that he had started developing prostate problems and 
urinary retention about a year after he returned from Vietnam.  
He related that his initial symptoms included inability to empty 
his bladder and frequent urinary tract infections.  He said that 
his symptoms had progressively worsened throughout the years.  
Clinical history dating from 1995 as reported above was 
essentially recited.  Upon symptom review, it was noted that the 
appellant denied having current prostate cancer.  Following 
examination, a pertinent diagnoses of urinary retention and 
obstructive renal insufficiency secondary to BPH were rendered.  
The examiner noted that there was no evidence of prostate cancer.  

Legal Analysis

The Board has carefully reviewed the clinical evidence and record 
but finds that service connection for a prostate disorder is not 
warranted.  In this regard, service treatment records are 
entirely silent for prostate complaints or treatment and the 
genitourinary system was evaluated as normal on examination in 
September 1968 at separation from service.  There is no 
documentation evidencing treatment for a prostate problem in the 
years following discharge from active duty.  The Board points out 
that the reliable evidence is first indicative of prostate 
symptoms in 1995, more than 26 years after discharge from active 
duty, for which he underwent surgery.  The appellant is not shown 
to have prostate cancer as verified by clinical testing.  The 
Board thus finds that the lack of inservice evidence of a 
prostate disorder, the normal genitourinary separation 
examination, and no diagnosis of a prostate problem for more than 
26 years after service clearly militate against a finding that 
the Veteran's assertions of symptoms in service and continuity of 
symptomatology are credible.  Moreover, no clinical professional 
in the record has attributed a prostate problem to service.  
Under the circumstances, the Board thus finds that service 
connection for a prostate problem is not warranted on a direct 
basis. See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

The Board points out that certain presumptions are granted for 
Veterans who were exposed to the herbicide Agent Orange during 
service in Vietnam.  However, a prostate disorder, other than 
prostate cancer, is not among the conditions for which 
presumptive service connection is available based on herbicide 
exposure. See 38 C.F.R. §§ 3.307, 3.309 (e).  Notwithstanding the 
foregoing presumption provisions, a claimant is not precluded 
from establishing service connection for disability due to 
exposure to herbicides with proof of direct causation. See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Here, the evidence of record reflects onset of a prostate 
disorder more than 26 years after service discharge.  While the 
Board concedes the appellant's exposure to herbicide agents in 
Vietnam, the evidence does not demonstrate that a prostate 
disorder is attributable to Agent Orange exposure therein.  The 
Board would point out that the etiology of the Veteran's prostate 
condition is a complex medical matter beyond the ken of a 
layperson. Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this 
instance, no clinical professional has related prostate disease 
to exposure to Agent Orange.  Therefore, the appellant's opinion 
in this matter is not competent.

In this regard, the Board acknowledges that lay assertions may 
serve to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation. See 38 
U.S.C.A. § 1153(a) (West 2002 & Supp 2010); 38 C.F.R. § 3.303(a); 
Jandreau; see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006).  A layman is competent to report that that he or she 
notices symptoms as such come through one of the senses. See 
Layno v. Brown, 6 Vet. App 465, 470 (1994).

The Board has carefully considered the appellant's lay assertions 
in this regard.  However, the etiology of his prostate disorder 
and whether it is due to exposure to Agent Orange requires 
specialized training for a determination as to its causation, and 
is therefore not susceptible of lay opinion.  In this regard, a 
medical professional has greater skill.  In this instance, no 
connection has been proposed between prostate disease and Agent 
Orange exposure except for the Veteran's own statements which are 
not deemed to be competent for reasons stated herein.  The Board 
thus finds that there is no probative evidence in the record 
suggesting that a prostate disorder is related to service on any 
basis. 

The Board points out that even were the Veteran competent to 
relate the claimed disorder to a service, a bare statement 
without any underlying support or substantiation for that belief 
is too nonspecific and vague to reach a conclusion based on sound 
principles.  The clinical observations and interpretation of the 
findings by a skilled professional with clinical expertise would 
be far more probative in establishing a relationship than lay 
assertion.

Therefore, inasmuch as the probative evidence weighs against a 
relationship to service or presumed Agent Orange/herbicide 
exposure therein, the record affords no basis to grant service 
connection.  The preponderance of the evidence is against the 
claim and service connection for a prostate disorder is denied.


ORDER

Service connection for a prostate disorder, to include as due to 
Agent Orange/herbicide exposure, is denied.




REMAND

The Veteran asserts that he has a generalized rash that is 
related to service, to include Agent Orange exposure in Vietnam.  

Review of private clinical records reveals that in March 2004, 
the Veteran was noted to have a rash all over his body of two 
months' duration for which Triamcinolone and prednisone had been 
prescribed.  It was noted that there had been a less intensive 
episode of such three years before.  When examined for VA 
compensation purposes in June 2005, a history of recurring and 
persisting red rashes all over the body since returning from 
Vietnam was reported.  It was noted that he was currently being 
treated by Carson Dermatology for such symptoms, and had been 
using Triamcinolone for the past five years which had been 
helpful.  No diagnosis pertaining to the skin was provided at 
that time.  The Veteran's private physician, H. Mehrens, M.D., 
wrote in November 2005 that the appellant suffered from unusual 
skin rashes, but did not render any assessment in this regard.  

In this instance, the Board observes that the evidence documents 
a generalized skin rash which the Veteran contends has been 
recurring since service.  Several assessments have been rendered 
in this regard.  However, the Board believes that a VA 
examination would be helpful for a definitive diagnosis to assist 
in resolving the claim. See McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (the threshold is low when considering whether there is 
an indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service); see also Duenas v. Principi, 18 Vet. App. 512 (2004) 
(The Court held that an examination must be conducted where the 
record before the Secretary (1) contains competent evidence that 
the veteran has persistent or recurrent symptoms of disease and 
(2) indicates that those symptoms may be associated with his 
active military service).

Additionally, the Veteran indicated on VA examination in June 
2005 that he continued to receive treatment for skin symptoms at 
Carson Dermatology.  Clinical statements from that provider dated 
in April 2004 are of record.  However, in his claim received in 
June 2004, the appellant indicated that he had been receiving 
treatment since 1968 for the condition.  In view of such, as well 
as his contentions that a skin rash dates back to service, 
clinical records pertaining to the skin dating from 1968 to the 
present should be requested from Carson Dermatology and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be issued a new 
VCAA letter on the claim of entitlement to 
service connection for generalized skin 
rash, to include as due to Agent 
Orange/herbicide exposure.   

2.  Treatment records from Carson 
Dermatology dating from 1968 to the 
present should be requested and associated 
with the claims folder using the medical 
release already of record, or after 
securing proper authorization.

3.  The appellant should be scheduled for 
a special VA dermatology examination.  The 
claims folder should be made available to 
the examiner.  The examiner should 
identify all skin pathology and provide an 
opinion on the etiology of any symptoms 
shown.  Specifically, the examiner must 
indicate whether the Veteran has pathology 
consistent with chloracne or other 
acneform disease consistent with chloracne 
and/or porphyria cutanea tarda, and if so, 
whether it is likely, as likely as not, or 
unlikely related to any incident of 
service, to include exposure to Agent 
Orange/herbicides.  A complete medical 
rationale must be provided for the 
opinion.

4.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the claim.  If the benefit is 
not granted, the appellant should be 
provided a supplemental statement of the 
case before the case is returned to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


